Case 5:20-cv-02027-MCS-SHK Document 3 Filed 09/29/20 Page 1 of 2 Page ID #:48



  1

  2

  3

  4

  5

  6

  7                                     UNITED STATES DISTRICT COURT

  8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

  9

 10    JOSE LUIS MARTINEZ,                                 No. 2:20-cv-1881 DB P
 11                        Plaintiff,
 12            v.                                          ORDER
 13    RALPH DIAZ, et al.,
 14                        Defendants.
 15

 16           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

 17   U.S.C. § 1983. Plaintiff has neither filed an application to proceed in forma pauperis pursuant to

 18   28 U.S.C. § 1915 nor paid the filing fee for this action.

 19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

 20   district in which any defendant resides, if all defendants are residents of the State in which the

 21   district is located, (2) a judicial district in which a substantial part of the events or omissions

 22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

 23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

 24   this action, any judicial district in which any defendant is subject to the court’s personal

 25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 26           In this case, plaintiff’s claims arose in Riverside County, which is in the Central District

 27   of California. Therefore, plaintiff’s claims should have been filed in the United States District

 28   Court for the Central District of California. In the interest of justice, a federal court may transfer
                                                           1
Case 5:20-cv-02027-MCS-SHK Document 3 Filed 09/29/20 Page 2 of 2 Page ID #:49



  1   a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

  2   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

  3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

  4   States District Court for the Central District of California.

  5   Dated: September 28, 2020

  6

  7

  8

  9

 10

 11

 12

 13
      DLB:9
 14   DB/prisoner-civil rights/mart1881.21a

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                          2
